Citation Nr: 1614906	
Decision Date: 04/12/16    Archive Date: 04/26/16

DOCKET NO.  09-04 384	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a right eye disability.

2.  Entitlement to an initial rating in excess of 10 percent for an atrial septal defect, status post implantation of occlusion device.

3.  Entitlement to an initial compensable rating for a left ankle disability.  

4.  Entitlement to an initial compensable rating for a deviated nasal septum.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Harold A. Beach, Counsel
INTRODUCTION

The Veteran served on active duty as a cadet at the United States Air Force Academy from June 2000 to June 2004 and in the United States Air Force from June 2004 to May 2006.  

This case was previously before the Board of Veterans' Appeals (Board) on appeal from a Department of Veterans Affairs (VA) Regional Office (RO) in August 2015, when it was remanded for further development. 

In June 2013, during the pendency of the appeal, the Veteran was scheduled to have a hearing before a member of the Board.  However, he did not report for that hearing.  He has not offered a good cause for missing the hearing, nor has he requested that the hearing be rescheduled.  Therefore, the Board will proceed as if he no longer desires a hearing.  

In September 2015, the Veteran was scheduled for VA examinations to determine the nature and etiology of a claimed right eye disability and the severity of service-connected atrial septal defect, left ankle disability, and deviated septum.  However, he did not report for those examinations and did not offer a good reason for not reporting.  Because the Veteran's claim for service connection is an original claim for compensation, and because the increased rating claims derive from original claims for compensation, they will be decided on the basis of the existing evidence of record.  38 C.F.R. § 3.655(b) (2015).  The duty to assist is not a one-way street.  If a Veteran wishes help in developing a claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).


FINDINGS OF FACT

1.  The Veteran's right eye disability, transient muscle impingement and diplopia, was resolved in service without chronic, identifiable, residual disability.  

2.  Since service connection became effective May 16, 2006, the Veteran's atrial septal defect has been manifested episodic complaints of chest pain, shortness of breath, and dizziness.   

3.  Since service connection became effective May 16, 2006, the Veteran has required continuous medication for an atrial septal defect. 

4.  Since service connection became effective May 16, 2006, the Veteran's left ankle disability has been manifested by complaints of pain to inversion, plantar flexion from 0 degrees to 45 degrees, and dorsiflexion from 0 degrees to 20 degrees.  

5.  Since service connection became effective May 16, 2006, the Veteran's deviated nasal septum has been productive of no more than 10 percent obstruction of the Veteran's right nasal passage.  


CONCLUSIONS OF LAW

1.  The claimed right eye disability is not the result of disease or injury incurred in or aggravated by service, and there is no current residual of the inservice eye problem.  38 U.S.C.A. §§ 1110, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 3.303 (2015).  

2.  The criteria have not been met for an initial rating in excess of 10 percent for an atrial septal defect, status post implantation of occlusion device.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.104, Diagnostic Code 7005 (2015).  

3.  The criteria have not been met for an initial compensable rating for a left ankle disability.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.10, 4.31, 4.40, 4.45, 4.71, Plate II, 4.71a, Diagnostic Code 5271 (2015).  

4.  The criteria have not been met for an initial compensable rating for deviated nasal septum.  38 U.S.C.A. §§ 1155, 5103, 5103A (West 2014); 38 C.F.R. §§ 3.159, 4.1, 4.7, 4.31, 4.97, Diagnostic Code 6502 (2015).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a substantially complete application, the VA must notify the claimant and any representative of any information, medical evidence, or lay evidence not previously provided to VA that is necessary to substantiate a claim. The notice must inform the claimant of:  (1) the information and evidence not of record that is necessary to substantiate the claim; (2) the information and evidence that VA will seek to provide; and (3) the information and evidence the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.159 (2015); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  If the VA does not provide adequate notice of any of element necessary to substantiate the claim, or there is any deficiency in the timing of the notice, the burden is on the claimant to show that prejudice resulted from a notice error, rather than on VA to rebut presumed prejudice.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009). 

The Board finds that any defect with regard to the timing or content of the notice is harmless because of the thorough and informative notices provided throughout the adjudication, such as that sent to the Veteran in June 2006.  In that letter, the RO notified the Veteran of the information and evidence necessary to substantiate claims of entitlement to service connection for a right eye disability, a left ankle disability, a deviated nasal septum, and an atrial septal defect.  Charles v. Principi, 16 Vet. App. 370 (2002); Quartuccio v. Principi, 16 Vet. App. 183 (2002). 

January 2007 and December 2008 rating decision granted service connection for an atrial septal defect, a left ankle disability, and a deviated nasal septum, effective May 16, 2006.  The Veteran disagreed with the assigned rating percentages, and this appeal ensued.  Because the claims for increase are derived from the initial service connection claims, the increased rating issues are considered downstream issues.  Grantham v. Brown, 114 F.3d 1156 (1997).  Although VA has not specifically notified the Veteran of the information and evidence necessary to substantiate the increased rating claims, that notice is not required.  The original claim was substantiated.  VAOGCPREC 8-03 (2003), 69 Fed. Reg. 25180 (2004); 38 U.S.C.A. § 7104(c) (West 2014).  Therefore, VA has essentially complied with the duty to notify the Veteran with respect to the information and evidence necessary to substantiate the claims.  

The Board also finds that the duty to assist requirements have been fulfilled.  All relevant, identified, and available evidence has been obtained.  The Veteran has not referred to any additional, unobtained, relevant, available evidence.  In addition, VA has obtained examinations with respect to the claims on appeal that include the information necessary to evaluate the Veteran's disabilities under the applicable service connection and rating criteria.  Nieves-Rodriguez v. Peake, 22 Vet App 295 (2008).  Accordingly, no further notice or assistance to the Veteran is required to fulfill the VA's duty to assist in development of claims.  Smith v. Gober, 14 Vet. App. 227 (2000); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  

Service Connection for a Right Eye Disability

The Veteran contends that he has visual impairment as a result of getting kicked in the face in service.  Therefore, he maintains that service connection is warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against that claim.  Accordingly, the appeal will be denied.  

Service connection connotes many factors but basically it means that the facts, shown by the evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated during service. 38 U.S.C.A. §§ 1110 (West 2014).  Generally, the evidence must show (1) the existence of a current disability; (2) the existence of the disease or injury in service; and (3) a relationship or nexus between the current disability and any injury or disease during service.  Cuevas v. Principi, 3 Vet. App. 542 (1992).  

The Board must determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  Generally, the Board first determines whether the evidence comes from a competent source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  Then, the Board weighs the probative value of the evidence in light of the entirety of the record. 

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159 (2015).  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:  (1) A layperson is competent to identify the medical condition (a layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer); (2) The layperson is reporting a contemporaneous medical diagnosis; or (3) Lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

The Veteran is competent to report what he experienced during and since separation from the service.  For example, he is competent to report that he sustained a right eye injury in service and that he has had visual impairment since that time.  Layno v. Brown, 6 Vet. App. 465 (1994).  However, there is no evidence to suggest that he is competent by training or experience to diagnose any pathology causing his current visual impairment.  The question of an etiologic relationship between an injury and the development of a chronic, residual disability involves a medical issue.  Thus, the question of etiology in this case may not be competently addressed by lay evidence.  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  Further, the Veteran has not reported having a diagnosis of a chronic, identifiable right eye disability in or since separation from the service.  Not only is the presence of a chronic disorder uncorroborated by the evidence in the service, it is contradicted by more contemporaneous, probative, and accurate evidence of record.  Contemporaneous evidence has greater probative weight than a later history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  The Veteran's lay assertions have been investigated by competent medical examination and found not supportable.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  

Competency must be distinguished from weight and credibility, which are factual determinations going to the probative value of the evidence.  Rucker v. Brown, 10 Vet. App. 67 (1997).  In weighing credibility, VA may consider interest, bias, inconsistent statements, bad character, internal inconsistency, facial plausibility, self-interest, consistency with other evidence of record, malingering, desire for monetary gain, and demeanor of the witness.  Caluza v. Brown, 7 Vet. App. 498 (1995).  The Board may weigh the absence of contemporaneous medical evidence against the lay evidence in determining credibility, but the Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence. Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  

In deciding this appeal, the Board must weigh the evidence and decide what weight to assign each piece of evidence.  The Board may accept certain medical opinions over others if a reason is provided.  Schoolman v. West, 12 Vet. App. 307 (1999); Evans v. West, 12 Vet. App. 22 (1998).  The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the expert's qualifications and analytical findings.  The probative weight of a medical opinion may be reduced if the examiner fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Contemporaneous evidence has greater probative weight than a later history reported by the Veteran.  Curry v. Brown, 7 Vet. App. 59 (1994).  However, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30 (1993).

In July 2000, during his time at the United States Air Force Academy, the Veteran was kicked in the right eye and sustained transient muscle impingement and diplopia.  His visual acuity for distant objects was 20/20, bilaterally.  A subsequent consultation with the Ophthalmology Service diagnosed a right orbital floor fracture.  In November and December 2002, it was noted that the injury had resolved, that no surgery had been performed, and that the Veteran had had no problems since the initial injury.  The Veteran's visual acuity for near and distant objects was 20/20, bilaterally. 

During a June 2003 Commissioning Examination, the Veteran's eyes generally; ophthalmoscopic processes; pupils; and ocular motility were found to be normal.  His visual acuity for near and distant objects was 20/20, bilaterally, and his visual fields were full.  In addition, his eyes were consistently assigned a numerical designation of 1 on his physical profile or PULHES.  A numerical designation of 1 is commensurate with a high level of medical fitness.  Hanson v. Derwinski, 1 Vet. App. 512 (1991).  

During an April 2004 Commissioning Examination, the Veteran responded, "No," when asked if he then had, or had ever had, eye trouble, or had worn corrective lenses, or had had eye surgery to correct his vision, or had lacked vision in either eye.  

During treatment in service in October 2004 and January 2005, it was noted that the Veteran's eyes were normal.  

On multiple occasions during active duty, such as in April, June, and October 2005 and in January 2006, the Veteran continued to receive a numerical designation of 1 for his eyes on his physical profile (PULHES).  

In April 2006, during a service separation examination, a review of systems revealed that he had no eye symptoms.  

The Veteran's post-service treatment records are negative for any chronic, identifiable right eye disability resulting from the trauma in service in July 2000.

The Board finds that the preponderance of the foregoing evidence is against a finding that the Veteran has a chronic, identifiable eye disability as a result of being kicked in the face in service.  By its very definition, the Veteran's transient muscle impingement and diplopia suggests a disorder which lasts only a short time, as the disorder was found to be transient, not chronic, during service.  Subsequent examinations and treatment records in service are negative for any complaints or clinical findings of a chronic, identifiable eye disability.  The post-service treatment records are similarly negative.  

Absent the presence of chronic, identifiable right eye disability, the Veteran does not meet the criteria for service connection.  Accordingly, service connection is not warranted, and the appeal is denied.  Congress has specifically limited entitlement to service-connected benefits to cases where there is a current disability.  In the absence of proof of a present disability, there can be no valid claim.  Brammer v. Derwinski, 3 Vet. App. 223 (1992).

In arriving at this decision, the Board finds that the preponderance of the evidence is against the claim.  Therefore, the claim must be denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Increased Ratings

The Veteran contends that since service connection became effective May 16, 2006, the ratings for service-connected atrial defect, left ankle disability, and deviated septum have not adequately compensated the severity of those disorders.  Therefore, he maintains that increased ratings are warranted.  However, after carefully considering the claim in light of the record and the applicable law, the Board is of the opinion that the preponderance of the evidence is against those claims.  Accordingly, those appeals will be denied.  

Disability ratings are determined by comparing the manifestations of a particular disability with the criteria set forth in the Diagnostic Codes of VA's Schedule for Rating Disabilities.  The percentage ratings represent, as far as can practicably be determined, the average impairment in earning capacity resulting from service-connected disability.  38 C.F.R. § 4.1 (2015).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2015).  

The Board will consider entitlement to staged ratings to compensate for times since filing the claim when the disability may have been more severe than at other times during the course of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App.  505 (2007).

Atrial Septal Defect

The Veteran's atrial septal defect is not a disability which is contemplated by a specific diagnostic code.  Therefore, it is rated by analogy to arteriosclerotic heart disease (coronary artery disease) under Diagnostic Code 7005.  A 10 percent rating is warranted for a documented history of coronary artery disease, when the veteran's workload is greater than 7 MET's but not greater than 10 MET's and results in dyspnea, fatigue, angina, dizziness; or when it requires continuous medication.  A 30 percent rating is warranted, when there is a documented history of coronary artery disease, when the veteran's workload is greater than 5 MET's but not greater than 7 MET's and results in dyspnea, fatigue, angina, dizziness, or syncope, or; when there is evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  38 C.F.R. § 4.20, Diagnostic Code 7005 (2015).  

1 MET (metabolic equivalent) is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of MET's at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of MET's by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in MET's and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2) (2015). 

Since service connection became effective May 16, 2006, the evidence, such as treatment records from Duke University from November 2006 to December 2007 and the reports of VA examinations in October 2008, shows that the Veteran's atrial septal defect has been manifested, primarily, by chest pain, and occasional complaints of an unusual chest sensation (substernal hiccup), dizziness, and acute numbness and weakness in the left arm.  He was treated at Duke University.  However, physical examinations, electrocardiograms, echocardiograms, and chest X-rays were normal.  The echocardiograms showed normal left ventricular function and an ejection fraction in excess of 55 percent.  In December 2007, the Cardiology Service at Duke University reported that in March 2007, the Veteran had, likely, had embolic sequelae.  Subsequently, he was asymptomatic and found to be doing very well.  It was noted that he exercised daily and was very active.  A cardiovascular evaluation was completely normal, and he did not have any signs of focal weakness or numbness.  Subsequent coagulopathy work-up was, also, diffusely negative.  

During the October 2008 VA examination, it was noted that in March 2007, the Veteran had had a stroke and had started anticoagulation.  He reported subjective residual weakness of left side of the face and left arm.  On examination, there was no jugular venous distention.  His heart sounds were present and his heart rhythm was regular.  There was no murmur, click, or pericardial rub.  His heart size was normal, and he declined to have a stress test.  The examiner opined that the atrial septal defect had caused no significant effects on his daily activities or occupation.  

In July 2009, the Veteran was examined by the VA.  He reported shortness of breath on extreme exertion.  On examination, his heart sounds were normal, and there were no signs of venous congestion or respiratory abnormalities.   An echocardiogram found that the left ventricle was normal in size with normal wall thickness and that the left ventricular ejection fraction was normal.  Chest X-rays found no evidence of acute cardiopulmonary pathology.  The examiner stated that the Veteran's heart disability did not affect his usual daily activities.  

An October 2009 rating decision granted service connection for a cerebrovascular accident secondary to the service-connected atrial septal defect, and assigned a 10 percent rating, effective February 3, 2009.  That rating decision also granted service connection for pulmonary hypertension, associated with his service-connected atrial septal defect, and assigned a 0 percent rating, effective April 20, 2009.  

In October and November 2011, VA informed the Veteran that an echocardiogram showed normal diastolic function.  The atrial septal defect closure device was reportedly in place without any flow across the atrial spectrum.  It was noted that there was trace regurgitation thru the pulmonary valve.  The ejection fraction was 60 percent to 65 percent.

During VA treatment in October 2012 and August 2014, it was noted that the Veteran had a history of an embolic cerebrovascular accident, status post arterial septal defect repair, but that there were no residual deficits.  He reported that he could run 10 miles without developing chest pain, shortness of breath, palpitations, lightheadedness, or loss of consciousness.   

In September 2014, the Veteran had an echocardiogram which showed normal left ventricular function and a normal ejection fraction.  

In October 2014, the Veteran reported to a VA emergency room with a two to three month history of exertional and resting chest pain radiating to the left arm and shoulder, including one episode two hours before reporting to the emergency room.  There was no associated dizziness or shortness of breath.  He also reported stressors at work and simultaneous anxiety attacks.  On examination, the Veteran's heart rhythm was regular, and no murmur was present.  The assessment was atypical chest pain.  The attending physician had a low suspicion for chest pain related to ongoing coronary ischemia.  It was noted that a recent echocardiogram was within normal limits, and the Veteran was referred to the Psychiatric Service.  

In September 2015, the Veteran was treated at a VA emergency room.  During a review of his cardiovascular system, there were no chest pain, palpitations, dyspnea on exertion, paroxysmal nocturnal dyspnea, edema, syncope, or claudication.  

The Board finds that the evidence shows that since service connection became effective May 16, 2009, the Veteran's atrial septal defect has been manifested primarily by episodes of chest pain and numbness radiating to his left arm, shortness of breath, and dizziness for which he takes continuous medication.  However, there is no evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or X-ray.  In addition, the evidence shows that he exercises regularly and is very active.  On balance, those findings demonstrate that since service connection became effective, the Veteran's atrial septal defect has not met or more nearly approximated the rating schedule criteria for a rating in excess of the 10 percent rating currently in effect.  Accordingly, the claim for a higher rating is denied..  

In arriving at this decision, the Board notes that the evidence of record does not show an actual or estimated METs level associated with the atrial septal defect.  In September 2015, the Veteran was scheduled to have a VA examination, in part, to determine a METs level.  However, because that examination was not held, VA does not have the benefit of reviewing any findings that examination might have produced.  The duty to assist is not a one-way street.  If a veteran wishes help in developing his claim, he cannot passively wait for it in those circumstances where he may or should have information that is essential in obtaining evidence.  Wood v. Derwinski, 1 Vet. App. 190 (1991).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for a higher rating and that claim is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Left Ankle Disability

Limitation of motion of the ankle is rated in accordance with Diagnostic Code 5271.  A 10 percent rating is warranted for moderate limitation of motion.  A 20 percent rating is warranted for severe limitation of motion.  38 C.F.R. § 4.71a, Diagnostic Code 5271 (2015).

The terms moderate and marked are not defined in the rating schedule.  Rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2015).  The standard range of motion of an ankle consists of dorsiflexion to 20 degrees and plantar flexion to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).

In every instance where the schedule does not provide a 0 percent rating for a diagnostic code, a 0 percent rating shall be assigned when the requirements for a compensable rating are not met.  38 C.F.R. § 4.31 (2015).

In addition to the criteria set forth in Diagnostic Code 5271, the Board will consider any additional functional loss the Veteran may have sustained by virtue of other factors as described in 38 C.F.R. §§ 4.40 and 4.45 (2015).  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Those factors include more or less movement than normal, weakened movement, excess fatigability, incoordination, pain on movement, swelling, and deformity or atrophy of disuse.  Disability of the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  A finding of functional loss due to pain must be supported by adequate pathology and evidenced by the visible behavior of the claimant.  38 C.F.R. § 4.40 (2015); Johnston v. Brown, 10 Vet. App. 80 (1997). 

In July 2008, during a consultation with the VA Orthopedic Surgery service, the Veteran complained of a 10 day history of left plantar foot pain.  It was noted that he was an avid runner and that he noticed swelling at the plantar aspect of his foot.  It was also noted that he had had surgical repair of the left ankle several years earlier.  On examination, there was no erythema on the plantar surface of the left foot.  The left foot was tender to palpation over the mid-aspect of the plantar surface.  There was a small mass of questionable consistency.  There was slight pain on passive extension of toes but no Tinel's sign over the mass.  The Veteran demonstrated full range of motion of the left ankle and subtalar area.  X-rays of the left foot revealed no acute pathology.

In January 2011, the Veteran was examined by the VA to determine the severity of the left ankle disability.  He complained of instability and swelling and noted that he wore a left ankle brace when playing sports.  He denied functional limitations of the left ankle on standing and walking, and his gait was normal.  He experienced tenderness on inversion of the ankle.  There was no evidence of ankylosis, and on examination, the Veteran demonstrated left ankle dorsiflexion from 0 to 20 degrees and plantar flexion from 0 to 45 degrees.  His left ankle strength was full at 5/5.  Repetitive testing revealed no change in function due to pain, fatigue, weakness, lack of endurance, or incoordination.  He reported that he was able to independently perform the activities of daily living.  X-rays of the left ankle were not performed.  

In August 2014, it was noted that the Veteran was a runner and could run as far as 10 miles.  

In October 2014, the Veteran had a consultation with the VA Neurology Service primarily to evaluate migraine headaches.  On examination, his gait was normal, and his strength was full at 5/5.  His deep tendon reflexes were 2+, and his toes were downgoing.  It was noted that he was a weight lifter.  He was employed as an investment banker and reportedly worked extensively.  

During VA treatment in September 2015, a review of the Veteran's musculoskeletal system revealed no peripheral muscle or joint pain.

The evidence shows that the Veteran's service-connected left ankle disability is manifested, primarily, by tenderness to inversion and that he wears an ankle brace when he plays sports.  However, he has a full range of left ankle motion with dorsiflexion from 0 degrees to 20 degrees and plantar motion from 0 degrees to 45 degrees.  38 C.F.R. § 4.71, Plate II (2015).  Repetitive motion does not produce additional limitation of function, due to pain, weakness, fatigue, or incoordination.  The Veteran's strength is full at 5/5, and his gait is normal.  While he had problems with the plantar surface of the left foot in July 2007, the record shows no evidence of any involvement of the left ankle.  In addition, there are no findings of left ankle swelling, heat, redness, deformity, or instability.  He is able to perform the activities of daily living independently.  Although he reportedly works many hours at his job, he maintains an active lifestyle.  He states that he is an avid runner and reportedly jogs as much as 10 miles at a time.  That activity does not suggest a moderate or marked level of left ankle disability and none of the examiners or treating health care providers have found any moderate level of limitation of motion.

The evidence also does not show any ankylosis, malunion, or astraagalectcomy of the ankle.  Therefore, a higher rating is not warranted under any other ankle rating criteria.  38 C.F.R. § 4.71a, Diagnostic Codes 5270, 5272, 5273, 5274 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against a finding that the left ankle disability meets or more nearly approximates the criteria for a compensable rating since May 16, 2006.  Therefore, the claim for increase is denied.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Deviated Septum

The Veteran's deviated septum is rated using Diagnostic Code 6502 (2015).  A 10 percent rating is warranted when there is 50 percent obstruction of the nasal passage on both sides or complete obstruction on one side.  38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).  

In January 2011, the Veteran was examined by VA to determine the level of impairment due to a deviated nasal septum, status post septoplasty and bilateral inferior turbinate cautery.  The examination showed that he had 10 percent obstruction of the right nasal passage, and no obstruction of the left nasal passage.  There were no other abnormalities affecting his nose:  no sinus disease, no nasal polyps, no permanent hypertrophy of the turbinates from bacterial rhinitis, no rhinoscleroma, no tissue loss scarring or deformity of the nose, and no evidence of Wegener's granulomatosis or granulomatous infection.  The examiner found that it caused no effects on his occupation and no significant effects of his usual daily activities.  

In August 2015, VA treated the Veteran for a head injury.  It was noted that his airway was patent and that his breathing was normal.  

In November 2015, the Veteran was treated for a four day history of a cough and congestion.  However, that was associated with an upper respiratory infection.  There were no problems associated with the Veteran's deviated nasal septum.

Accordingly, the Board finds that the evidence shows that since service the Veteran has had little impairment associated with his nasal septum.  He breathes normally and only has 10 percent nasal obstruction on one side of the nose, with no obstruction on the other side.  Those findings do not meet or more nearly approximate the criteria for a compensable rating under 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).

Accordingly, the Board finds that the preponderance of the evidence is against the claim for increase and the claim is denied.38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).
 
Extra-schedular Consideration

In arriving at this decision, the Board has considered the possibility of referring this case to the Director of the VA Compensation and Pension Service for possible approval of an extraschedular rating for the Veteran's service-connected atrial septal defect, left ankle disability, and/or deviated nasal septum.  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but would still be adequate to address the average impairment in earning capacity caused by the disability.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.  The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

There is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular ratings for that service-connected disability are inadequate.  The Board must compare the level of severity and symptomatology of the claimant's service-connected disability with the established criteria found in the rating schedule for that disability.  If the rating criteria reasonably describe the claimant's disability level and symptomatology, then the claimant's disability picture is contemplated by the rating schedule, in which case the assigned schedular evaluation is adequate and no referral is required.  Second, if the schedular evaluation is found to be inadequate, the Board must determine whether the Veteran's disability picture exhibits other related factors, such as those provided by the regulation as governing norms.  Third, if the rating schedule is inadequate to rate a claimant's disability picture with such related factors as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the claimant's disability picture requires the assignment of an extraschedular rating.  38 C.F.R. § 3.321(b)(1) (2015); Thun v. Peake, 22 Vet. App. 111 (2008).  

The Board finds that the Veteran's disabilities are not shown to be exceptional or unusual.  The manifestations of each disability are contained in the applicable diagnostic codes.  The Veteran's service-connected atrial septal defect is manifested by signs and symptoms of episodic chest pain, shortness of breath, and dizziness for which he takes continuous medication.  Those symptoms are contemplated by the criteria set forth in 38 C.F.R. § 4.104, Diagnostic Code 7005 (2015).  The criteria in 38 C.F.R. § 4.1000 (2015) requires testing for hypertrophy and dilatation documented by electrocardiogram, echocardiogram, or X-rays.  That testing has been performed.  The Board scheduled the Veteran for an examination in order to determine the severity of his atrial septal defect.  However, he did not report for that examination.

The nasal septal deviation is manifested primarily by 10 percent obstruction of the right nasal passage.  That symptom is contemplated by the criteria in 38 C.F.R. § 4.97, Diagnostic Code 6502 (2015).  

The Veteran's left ankle disability is manifested by complaints of pain to inversion, plantar flexion from 0 degrees to 45 degrees, and dorsiflexion from 0 degrees to 20 degrees.  Though there are no findings of at least moderate limitation of motion, his left ankle disability is contemplated by the criteria for a noncompensable rating under 38 C.F.R. § 4.31 (2015).  In addition, the Board notes that for all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59 (2015); Mitchell v. Shinseki, 25 Vet. App. 32 (2011).  In summary, the additional schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.

Because the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the disability picture presented by the Veteran's left ankle disability.  

The Board finds that there is nothing exceptional or unusual about the Veteran's atrial septal defect, left ankle disability, or deviated nasal septum, because the rating criteria reasonably describe his disability levels and symptomatology.  Therefore, he does not meet the criteria for referral to the Director of the VA Compensation and Pension Service.

The Board further finds that the evidence does not suggest that any of the related factors are present.  In particular, the Veteran does not contend, and the evidence of record does not suggest, that his service-connected atrial septal defect, left ankle disability, and/or deviated nasal septum, have caused him to miss work or have resulted in any hospitalizations.  The Board finds, therefore, that none of those disabilities result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1) (2015).  Thus, even if the disability picture was exceptional or unusual, referral would not be warranted.


ORDER

Entitlement to service connection for a right eye disability is denied.

Entitlement to an initial rating in excess of 10 percent for an atrial septal defect, status post implantation of occlusion device, is denied.

Entitlement to an initial compensable rating for a left ankle disability, is denied.  

Entitlement to an initial compensable rating for a deviated nasal septum is denied.  



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


